EXHIBIT 10.33

 

EXECUTIVE EMPLOYMENT AGREEMENT

(“Agreement”)

 

EXECUTIVE EMPLOYMENT AGREEMENT signed September 23, 2009 by and between Jacobs
Entertainment, Inc., a Delaware corporation (the “Company”) and Michael T.
Shubic (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive on a full-time basis, and
the Executive desires to be so employed by the Company, from and after the date
of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

ARTICLE I

EMPLOYMENT DUTIES AND BENEFITS

 

Section 1.1            Employment.  The Company hereby employs the Executive as
Chief Operating Officer of the Company.  The Executive accepts such employment
and agrees to perform the duties and responsibilities assigned to him under this
Agreement.

 

Section 1.2            Duties and Responsibilities.  During the period of
employment, Executive agrees to serve as the Chief Operating Officer of the
Company and in such other offices and directorships of the Company and of its
subsidiaries and related companies (collectively, “affiliates”) to which he may
be elected or appointed, and to perform the duties commensurate with such
positions and such other reasonable and appropriate duties as may be requested
of him by the Chief Executive Officer of the Company, in accordance with this
Agreement and in compliance with all applicable laws and regulations.  Excluding
periods of vacation and sick leave to which Executive is entitled, Executive
shall devote such time, energy, and skill to the business and affairs of the
Company and its affiliates and to the promotion of their interests as is
necessary to perform the duties required of him by this Agreement. The foregoing
shall not be construed as preventing Executive from serving on the board of
philanthropic organizations, or providing oversight with respect to his personal
investments, so long as such service does not materially interfere with
Executive’s duties hereunder. The Executive also may serve as a member of the
board of directors of other corporations, subject to the approval of the Chief
Executive Officer of the Company, which approval shall not be unreasonably
withheld or delayed.

 

Section 1.3            Working Facilities; Location.  The Executive shall be
furnished with facilities and services suitable to his position and adequate for
the performance of his duties under this Agreement.  The principal place of
performance by Executive of his duties hereunder shall be at the offices of the
Company in Golden, Colorado or at such other location as may reasonably be
required to travel outside that area in the performance of Executive’s
responsibilities.

 

Section 1.4            Vacations.  The Executive shall be entitled each year
during the Term, as defined below, to a vacation with full salary and benefits,
for the number of weeks set forth in the Company’s Employee Handbook.

 

Section 1.5            Vehicle Allowance.  The Executive shall be paid a vehicle
allowance of approximately $1,000 per month, or at his election, the Company
shall lease for not more than $750 per month a vehicle suitable for travel from
Denver to Black Hawk, Colorado in all weather conditions.

 

Section 1.6            Expenses.  The Executive is authorized to incur
reasonable expenses for promoting the business of the Company in all respects,
including expenses for entertainment, travel and similar items.  The Company
will promptly reimburse the Executive for all such expenses upon the
presentation by the Executive, from time-to-time, of an itemized account of such
expenditures.  The Company shall pay or promptly reimburse the Executive for all
licensing (both gaming and professional) costs and expenses including continuing
professional education and professional liability insurance.

 

--------------------------------------------------------------------------------


 

Section 1.7            Benefit Plans.  From the effective date of this
Agreement, the Executive shall be entitled to participate in benefit plans
provided to employees of the Company.  Such participation shall be based upon
the policies established in the Company’s Employee Handbook as applicable to the
Executive.

 

ARTICLE II

COMPENSATION

 

Section 2.1            Base Salary.  Beginning in the first year of this
agreement, the Company shall pay to the Executive a Base Salary of $350,000
through the final year of this Agreement with annual pay increases of at least
3% each year based upon the prior year’s base salary payable in accordance with
the Company’s payroll and withholding policies.

 

Section 2.2            Bonus and Bonus Plan Participation.  The Executive is
entitled to participate in a bonus plan or incentive plan as formulated by the
Company’s Board of Directors, Compensation Committee or Chief Executive Officer
and/or President.  Within 60 days after the date of this Agreement, and at the
beginning of each calendar year thereafter during the Term hereof, the Chief
Executive Officer of the Company shall establish written goals and performance
criteria for the Executive.   If such goals and performance criteria for the
Executive are met for a particular year, the Executive shall be entitled to a
bonus of up to 35% of his Base Salary. Subject to Sections 3.3 and 3.4, the
bonus shall be payable only if the Executive is employed by the Company at
December 31 of each year for which the bonus is determined.

 

ARTICLE III

TERM OF EMPLOYMENT AND TERMINATION

 

Section 3.1            Term.  This Agreement shall be for a period of three
years commencing on July 1, 2009 and ending three years thereafter, subject,
however, to earlier termination during such period as provided in this
Article (the “Term”).

 

Section 3.2            Termination by the Company With Cause.  The Company may
terminate the Executive’s employment, at any time, for cause upon ten days’
written notice and opportunity for the Executive to remedy any non-compliance
with the terms of this Agreement (if such non-compliance can be remedied). 
Grounds for termination “for cause” shall be one or more of the following: 
(i) intentional and material breach of his duty of loyalty or care to the
Company, (ii) gross negligence or willful misconduct in performance of his
duties during the course of his employment, (iii) failure to abide by the
corporate policies and procedures set forth in the Company’s Employee Handbook;
(iv) failure to execute the reasonable and lawful instructions of the Company’s
Chief Executive Officer and/or President relating to the operation of the
Company’s business; (v) failure to obtain within a reasonable time any required
gaming licenses in Colorado, Nevada or any jurisdiction in which the Company
conducts business; (vi) conviction of any felony crime or loss or material
impairment of his gaming license in Colorado, Nevada, or any jurisdiction in
which the Company conducts its business; and (vii) Executive’s inability to
perform his duties hereunder for a period of more than 30 days because of a
restraining order, injunction or other legal prohibition.  Upon the date of
termination of the Executive’s employment pursuant to this Section 3.2, the
Company’s obligation to pay any compensation including bonuses shall terminate,
at which time the Company shall be responsible for compensating the Executive
for any unpaid salary, vacation time not taken and unreimbursed expenses. 
Subject to this exception and the obligation of the Company to compensate the
Executive through the notice period, no other compensation shall be payable to
the Executive should this Agreement be terminated pursuant to this Section 3.2. 
The one-year noncompetition covenant in Section 4.1(c) below shall begin to run
on the date of termination under this Section 3.2.

 

--------------------------------------------------------------------------------


 

Section 3.3            Termination by the Company Without Cause.  If the
Executive’s employment is terminated by the Company, without cause, all
compensation shall cease, but the Company shall be obligated to compensate the
Executive with a lump sum severance payment equal to a total of six months of
salary compensation (i.e. one-half of the Base Salary then being paid to the
Executive).  In the event the Executive’s employment is terminated pursuant to
this Section 3.3, the Executive shall be entitled to participate in the bonus
payable pursuant to Section 2.2, with respect to the year in which his
employment is terminated, prorated for the year based on the number of full
months employed during such year compared to 12.  The Company agrees to use its
best efforts to provide the Executive with at least six months notice of
termination should the Company choose to not renew this contract.  In addition,
the non-competition covenants in Sections 4.1 (a) and (c) below shall be
automatically terminated on the effective date of any termination of Executive’s
employment by the Company without cause.

 

Section 3.4            Termination upon Death of the Executive.  In addition to
any other provision relating to termination, this Agreement shall terminate upon
the Executive’s death.  In such event, all unpaid compensation, compensation for
vacation time not taken by the Executive and all expense reimbursements due to
the Executive shall be paid to the Executive’s estate.  In the event Executive’s
employment is terminated pursuant to this Section 3.4, the Executive’s estate
shall be entitled to a death benefit equal to one year of salary compensation,
and to participate in the bonus pursuant to Section 2.2 with respect to the year
in which his employment is terminated pro rated for the year based on the number
of full months worked during such year compared to 12.

 

Section 3.5            Termination by the Executive.  This Agreement may be
terminated by the Executive upon 90 days prior written notice, in which event
the Executive shall be entitled to salary compensation only during the notice
period (i.e. three months from the date of notice at the Base Salary rate then
in effect) and no pro rated bonus shall be paid or payable.  In the event the
Executive’s employment is terminated pursuant to this Section 3.5 the one-year
noncompetition covenants in Sections 4.1 (a) and (c) below shall begin to run 60
days after such notice of termination.

 

Section 3.6            Termination upon Change of Control.  (a) If during the
Term there is a Change of Control of the Company and the Executive is not
offered, by the acquiring company or person, an employment position, or not
offered an employment position satisfactory to him, he shall be deemed
Terminated Without Cause and shall be entitled to a severance payment in an
amount equal to one and one-half (1.5) of the Base Salary, which shall be in
addition to amounts payable to the Executive under Section 3.3 above.

 

For purposes of this Section 3.6, “Change of Control” means the occurrence of
any of the following:

 

(1)           any person or group of related persons for purposes of
Section 13(d) of the Exchange Act (a “Group”), other than Jeffrey P. Jacobs and
his related trusts becomes the beneficial owner of more than 331/3% of the total
voting power of the Company’s or its parent’s voting stock, and Jeffrey P.
Jacobs and his related trusts beneficially own, in the aggregate, a lesser
percentage of the total voting power of the voting stock of the Company or its
parent than such other person or group and do not have the right or ability by
voting power, contract or otherwise to elect or designate for election a
majority of the Board of Directors of the Company or its parent;

 

(2)           there is consummated any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company to any person or group, together with any
affiliates thereof and/or any of their affiliates; or

 

(3)           there is consummated any consolidation or merger of the Company or
its parent in which the Company or its parent is not the continuing or surviving
person or pursuant to which the common stock of the Company or its parent would
be converted into cash, securities or other property, other than a merger or
consolidation of the Company or its parent in which the holders of the capital
stock of the Company or its parent outstanding immediately prior to the
consolidation or merger hold, directly or indirectly, at least a majority of the
voting power of the surviving corporation immediately after such consolidation
or merger.

 

--------------------------------------------------------------------------------


 

ARTICLE IV

CONFIDENTIALITY AND COMPETITION

 

Section 4.1            Further Obligations of the Executive During and After
Employment.

 

(a)           The Executive agrees that during the term of his employment under
this Agreement and for an additional period of one year, he will engage in no
business activities which are or may be competitive with, or which might place
him in a competing position to that of, the Company or any Affiliate except as
authorized by the Company’s Board of Directors in its reasonable discretion.

 

(b)           The Executive realizes that during the course of his employment,
the Executive will have produced and/or have access to confidential business
plans, information, business opportunity records, notebooks, data, marketing
strategies, trade secrets, customer lists and account lists of the Company and
its affiliates (“Confidential Information”).  Therefore, during or subsequent to
his employment by the Company, or by an affiliate, the Executive agrees to hold
in confidence and not to directly or indirectly disclose or use or copy or make
lists of any such Confidential Information, except to the extent authorized by
the Company in writing.  All records, files, business plans, documents,
equipment and the like, or copies thereof, relating to Company’s business, or
the business of an affiliated company, which the Executive shall prepare, or
use, or come into contact with, shall remain the sole property of the Company,
or of an affiliated company, and shall not be removed from the Company’s or the
affiliated company’s premises without its written consent, and shall be promptly
returned to the Company upon termination or resignation of employment with the
Company or its affiliated companies.

 

(c)           Because of his employment by the Company, the Executive will have
access to secrets and confidential information about the Company, its business
plans, its customers, its business opportunities, its expansion plans into other
geographic areas and its methods of doing business.  The Executive agrees that
for the Term of this Agreement and an additional period of one year he will not
take any actions which are calculated to persuade any employee, customer, vendor
or supplier of the Company to terminate or modify in any adverse manner his or
its association with the Company.

 

(d)           In the event a court of competent jurisdiction finds any provision
of this Section 4.1 to be so overbroad as to be unenforceable, then such
provision shall be reduced in scope by the court, to the extent deemed necessary
by the court to render the provision reasonable and enforceable.  Executive
acknowledges and agrees that any breach of this Agreement by Executive would
cause immediate irreparable harm to the Company.  Executive agrees that should
he violate any of the terms and conditions of this Agreement, the Company, at
its sole discretion, shall be entitled to seek to obtain immediate injunctive
relief and enjoin further and future violations of this Agreement.

 

ARTICLE V

DISABILITY AND ILLNESS

 

Section 5.1            Disability and Salary Continuation.

 

(a)           Definition of Total Disability.  For purposes of this Agreement,
the terms “totally disabled” and “total disability” shall mean disability as
defined in any total disability insurance policy or policies, if any, in effect
with respect to the Executive.  If no insurance policy is in effect, “total
disability” shall mean a medically determinable physical or mental condition,
which, in the opinion of two physicians chosen by the mutual consent of the
parties, renders the Executive unable to perform substantially all of the duties
required pursuant to this Agreement.  Total disability shall be deemed to have
occurred on the date of the disabling injury or onset of the disabling illness,
as determined by the two independent physicians.  In the event that the two
independent physicians are unable to agree as to the date of the disabling
injury or onset of the disabling illness, such date shall be deemed to be the
later of the two dates determined by the physicians chosen pursuant to this
Section 5.1(a).

 

--------------------------------------------------------------------------------


 

(b)           Salary Continuation.  If the Executive becomes totally disabled
during the term of this Agreement, his full salary shall be continued for six
months from the date of the disabling injury or onset of the disabling illness
as determined in accordance with the provisions of Section 5.1(a) above and
thereafter the Executive’s employment may be terminated in accordance with the
provisions of Section 3.3.

 

Section 5.2            Illness.  If the Executive is unable to perform the
services required under this Agreement by reason of illness or physical injury
not amounting to total disability, also as determined in this Article, the
compensation otherwise payable to the Executive under this Agreement shall be
continued for a period of one year he shall be entitled to participate in the
bonus payable in Section 2.4 with respect to the year in which the illness
occurred prorated for the year based on the number of months worked during such
year compared to 12 after which the Company shall have no further obligation to
the Executive.

 

ARTICLE VI

INDEMNIFICATION

 

Section 6.1            General. The Company agrees that if the Executive is made
a party or is threatened to be made a party to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (an “Indemnifiable
Action ”), by reason of the fact that he is or was a director or officer of the
Company or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans, whether or not the basis of such Indemnifiable Action is
alleged action in an official capacity as a director, officer, member, employee
or agent, he shall be indemnified and held harmless by the Company to the
fullest extent authorized by Delaware law and the Company’s bylaws, as the same
exist or may hereafter be amended (but, in the case of any such amendment to the
Company’s bylaws, only to the extent such amendment permits the Company to
provide broader indemnification rights than the Company’s bylaws permitted the
Company to provide before such amendment), against all expense, liability and
loss (including, without limitation, attorneys’ fees, judgments, fines, ERISA
excise taxes or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Executive in connection therewith;
provided however that the Executive shall be entitled to indemnification with
respect to any Indemnifiable Action hereunder only if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company and, with respect to any criminal action or proceeding, he had no
reasonable cause to believe his conduct was unlawful.

 

Section 6.2            Procedure. The indemnification provided pursuant to this
Article VI shall be subject to the following conditions:

 

(a)           The Executive must promptly give the Company written notice of any
actual or threatened Indemnifiable Action and, upon providing such notice, the
Executive shall be presumed to be entitled to indemnification under this
Agreement and the Company shall have the burden of proof to overcome that
presumption in reaching any contrary determination; provided , however , that
the Executive’s failure to give such notice shall not affect the Company’s
obligations hereunder;

 

(b)           The Company will be permitted, at its option, to participate in,
or to assume, the defense of any Indemnifiable Action, with counsel reasonably
approved by the Executive; provided , however , that (i) the Executive shall 
have the right to employ his own counsel in such Indemnifiable Action at the
Executive’s expense, and (ii) if (A) the retention of counsel by the Executive
has been previously authorized in writing by the Company, (B) the Company shall
have reasonably concluded, based on the advice of independent legal counsel
mutually selected by the Company and the Executive, that there may be a conflict
of interest between the Company and the Executive in the conduct of any such
defense, or (C) the Company shall not, in fact, have retained counsel to assume
the defense of such Indemnifiable Action, the fees and expenses of the
Executive’s counsel shall be at the expense of the Company; and provided,
further, that the Company shall not settle any action or claim that would impose
any limitation or penalty on the Executive without obtaining the Executive’s
prior written consent, which consent shall not be unreasonably withheld;

 

(c)           The Executive must provide reasonable cooperation to the Company
in the defense of any Indemnifiable Action; and

 

--------------------------------------------------------------------------------


 

(d)           The Executive must refrain from settling any Indemnifiable Action
without obtaining the Company’s prior written consent, which consent shall not
be unreasonably withheld.

 

Section 6.3            Advancement of Costs and Expenses. The Company agrees to
advance all costs and expenses referred to in Sections 6.1 and 6.6 ; provided ,
however , that the Executive agrees to repay to the Company any amounts so
advanced only if, and to the extent that, it shall ultimately be determined by a
court of competent jurisdiction that the Executive is not entitled to be
indemnified by the Company as authorized by this Agreement. The advances to be
made hereunder shall be paid by the Company to or on behalf of the Executive
within twenty (20) days following delivery of a written request therefore by the
Executive to the Company. The Executive’s entitlement to advancement of costs
and expenses hereunder shall include those incurred in connection with any
action, suit or proceeding by the Executive seeking a determination,
adjudication or arbitration award with respect to his rights and/or obligations
under this Article VI.

 

Section 6.4            Non-Exclusivity of Rights. The right to indemnification
and the payment of expenses incurred in defending an Indemnifiable Action in
advance of its final disposition conferred in this Article VI shall not be
exclusive of any other right which the Executive may have or hereafter may
acquire under any statute, provision of the certificate of incorporation or
by-laws of the Company, agreement, vote of stockholders or disinterested
directors or otherwise.

 

Section 6.5            D&O Insurance. The Company will maintain a directors’ and
officers’ liability insurance policy covering the Executive that provides
coverage that is reasonable in relation to the Executive’s position during his
employment.

 

Section 6.6            Witness Expenses. Notwithstanding any other provision of
this Agreement, the Company shall indemnify the Executive if and whenever he is
a witness or threatened to be made a witness to any action, suit or proceeding
to which the Executive is not a party, by reason of the fact that the Executive
is or was a director or officer of the Company or its Affiliates or by reason of
anything done or not done by him in such capacity, against all expense,
liability and loss incurred or suffered by the Executive in connection
therewith; provided , however , that if the Executive is no longer employed by
the Company, the Company will compensate him, on an hourly basis, for all time
spent, at either his then current compensation rate or his Base Salary at the
rate in effect as of the termination of his employment, whichever is higher.

 

Section 6.7            Survival. The provisions of this Article VI shall survive
the expiration or earlier termination of this Agreement, regardless of the
reason for such termination.

 

ARTICLE VII

GENERAL MATTERS

 

Section 7.1            Governing Law.  This Agreement shall be governed by the
laws of the State of Colorado and shall be construed in accordance therewith.

 

Section 7.2            No Waiver.  No provision of this Agreement may be waived
except by an agreement in writing signed by the waiving party.  A waiver of any
term or provision shall not be construed as a waiver of any other term or
provision.

 

Section 7.3            Amendment.  This Agreement may be amended, altered or
revoked at any time, in whole or in part, by filing with this Agreement a
written instrument setting forth such changes, signed by each of the parties.

 

Section 7.4            Benefit.  This Agreement shall be binding upon the
Executive and the Company, and shall not be assignable by either party without
the other parties’ written consent.

 

--------------------------------------------------------------------------------


 

Section 7.5            Severability.  If any provision of this Agreement is
declared by any court of competent jurisdiction to be invalid for any reason,
such invalidity shall not affect the remaining provisions.  On the contrary,
such remaining provisions shall be fully severable, and this Agreement shall be
construed and enforced as if such invalid provisions had not been included in
the Agreement.

 

Section 7.6            Effective Date.  The effective date of this Agreement
shall be July 1, 2009.

 

Section 7.7            Arbitration.  The Company and the Executive expressly
agree that all disputes arising out of this Agreement shall be resolved by
arbitration in accordance with the following provisions.  Either party must
demand in writing such arbitration within 10 days after the controversy arises
by sending a notice to arbitrate to both the other party and to any recognized
and reputable alternative dispute resolution firm, such as the Judicial
Arbitrators Group located in Denver, Colorado.  The controversy shall then be
arbitrated pursuant to the rules promulgated by any such firm at the firm’s
offices located in Denver, Colorado.  The parties will select by mutual
agreement the arbitrator or arbitrators (hereinafter collectively referred to as
“arbitrator”) to hear and resolve the controversy.  The express terms of this
Agreement and the laws of the State of Colorado shall govern the arbitrator. 
The arbitrator’s decision shall be final and binding on the parties and shall
bar any suit, action, or proceeding instituted in any federal, state, or local
court or administrative tribunal.  Notwithstanding the preceding sentence, the
arbitrator’s judgment may be entered in any court of competent jurisdiction. 
These arbitration provisions shall survive the termination of this Agreement.

 

Section 7.8            Section 409A.  This Agreement is intended to comply with
the requirements of Section 409A and shall be construed accordingly.  Any
payments or distributions to be made to the Executive under this Agreement upon
a separation from service (as defined in Section 409A) of amounts classified as
“nonqualified deferred compensation” for purposes of Code Section 409A, shall in
no event be made or commence until 6 months after such separation from service. 
Each payment of nonqualified deferred compensation under this Agreement shall be
treated as a separate payment for purposes of Code Section 409A.  Any
reimbursements made pursuant to this Agreement shall be paid as soon as
practicable but no later than 90 days after the Executive submits evidence of
such expenses to Corporation (which payment date shall in no event be later than
the last day of the calendar year following the calendar year in which the
expense was incurred).  The amount of such reimbursements during any calendar
year shall not affect the benefits provided in any other calendar year, and the
right to any such benefits shall not be subject to liquidation or exchange for
another benefit.

 

Section 7.9            Executive’s Representation.  The Executive represents
that he has engaged legal counsel to review this Agreement and advise him with
respect to each Section hereof.

 

 

 

JACOBS ENTERTAINMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Stephen R. Roark

 

 

Stephen R. Roark

 

 

President

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Michael T. Shubic

 

 

Michael T. Shubic

 

--------------------------------------------------------------------------------